United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2230
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Sebastian Burgos-Martinez,              *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 3, 2006
                                Filed: March 15, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Sebastian Burgos-Martinez pleaded guilty to conspiring to distribute and
possess with intent to distribute 500 grams or more of a methamphetamine mixture,
in violation of 21 U.S.C. § 846, and the district court1 imposed the statutory minimum
sentence of 120 months imprisonment and 5 years supervised release. On appeal,
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967).



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
      Counsel’s Anders-brief arguments – that the district court should have granted
Burgos-Martinez safety-valve relief, and that the resulting sentence of 120 months
imprisonment was unreasonable under 18 U.S.C. § 3553(a) – are unavailing. It is
undisputed that Burgos-Martinez was unwilling to provide an interview to the
government about the offense and thus did not qualify for safety-valve relief, see 18
U.S.C. § 3553(f) (safety-valve relief requirements); and the district court imposed the
lowest sentence possible for the offense, see 21 U.S.C. § 841(b)(1)(A)(viii).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-